MEMORANDUM **
Ingmar R. Ekmanis, an Arizona state prisoner, appeals pro se the district court’s summary judgment dismissing his constitutional challenge to Arizona’s statutory scheme that allows inmates serving consecutive sentences for offenses committed before January 1, 1994 to take advantage only of earned release credits accumulated during the last of their consecutive sentences. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Webber v. Crabtree, 158 F.3d 460, 461 (9th Cir.1998) (per curiam), we affirm.
This court has held that no equal protection or due process violation arises from sentencing one group of prisoners under one statutory scheme and sentencing a later group of prisoners under a different statutory scheme. See McQueary v. Blod-gett, 924 F.2d 829, 833-34 (9th Cir.1991). Accordingly, the district court properly granted summary judgment on Ekmanis’s claim that it is unconstitutional to apply the pre-1993 version of Ariz.Rev.Stat. § 41-1604.07 — renumbered in 1993 as § 41-1604.10 — to prisoners who committed their offenses before January 1, 1994, and the current version of Aeiz.Rev.Stat. § 41-1604.07 to prisoners who committed offenses on or after January 1,1994.
The district court also properly granted summary judgment on Ekmanis’s claim that it violates equal protection and due process to treat prisoners serving concurrent sentences differently from those serving consecutive sentences. See Miller v. Albright, 523 U.S. 420, 433-45, 118 S.Ct. 1428, 140 L.Ed.2d 575 (1998) (rejecting equal protection claim because the challenged classes were not similarly situated); Wolff v. McDonnell, 418 U.S. 539, 557, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974) (holding that there is no constitutional right to good-time credits).
We do not consider the district court’s dismissal of Ekmanis’s remaining causes of action because he does not challenge those rulings on appeal. See Miller v. Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir. 1986) (“Court of Appeals will not ordinarily consider matters on appeal that are not *867specifically and distinctly argued in appellant’s opening brief’).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.